SHIVERS, Chief Judge.
We affirm the trial court’s imposition of a probationary split sentence on the authority of Poore v. State, 531 So.2d 161 (Fla. 1988). As in Glass v. State, 556 So.2d 465 (Fla. 1st DCA 1990), however, we certify the following question to the Florida Supreme Court as one of great public importance:
Does a double jeopardy violation result from the imposition of a probationary split sentence when the Legislature has not explicitly authorized that disposition in the sentencing alternatives of section 921.187, Florida Statutes?
AFFIRMED.
SMITH and NIMMONS, JJ., concur.